Citation Nr: 0721048	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-05 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for residuals of a marked 
fracture of the second metatarsal of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


FINDING OF FACT

The veteran's service-connected residuals of a marked 
fracture of the second metatarsal of the left foot are 
manifested by subjective complaints of pain and occasional 
swelling, without objective findings attributable to his 
service-connected foot disorder.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for residuals of a marked fracture of the second metatarsal 
of the left foot are not met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. Part 4, § 4.118, Diagnostic Code 5284 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 1967, the RO granted service connection for 
residuals of a marked fracture of the second metatarsal of 
the left foot under Diagnostic Code (DC) 5299 at a 
noncompensable (0 percent) rating, which was effective 
September 27, 1966.  Prior to the current rating on appeal, 
the RO confirmed and continued the veteran's noncompensable 
rating in June 2002.  In the June 2002 rating decision, the 
RO designated the veteran's left foot disability under 
Diagnostic Codes 5299-5284.  Subsequently, the veteran filed 
a claim for an increased rating for his left foot disability 
in May 2004.  This appeal comes to the Board following am 
August 2004 rating decision which denied an increase and 
confirmed the veteran's noncompensable rating for residuals 
of a marked fracture of the second metatarsal of the left 
foot.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2006) (Schedule).

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2006).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2006).

The Board will first consider whether a higher compensable 
rating can be assigned under the currently assigned 
Diagnostic Code 5284, other foot injuries.  This diagnostic 
code provides ratings of 10, 20, and 30 percent for moderate, 
moderately severe, and severe disability, respectively.  See 
38 C.F.R. § 4.118, Diagnostic Code (DC) 5284.  The record 
shows no evidence of moderate residual disability resulting 
from the service-connected left foot.  The evidence reflects 
that on VA examination in June 2004, the veteran complained 
of marked discomfort in the talar-navicular joint of the left 
foot and aching in the metatarsal phalangeal joint of the 
great toes, bilaterally.  Physical examination revealed 
severe bilateral hallux valgus of approximately 70 degrees.  
The veteran walked with a normal gait, but the examiner 
reported that it was difficult to him to stand on his toes.  
The examiner opined that the veteran's complaints of aching 
in the talar-navicular area and in the metatarsal phalangeal 
joint area were not in any way related to the service-
connected fracture of the second metatarsal shaft.  The 
examiner further opined that it was very likely that the 
veteran's complaints were aging changes and secondary to his 
development of severe bilateral hallux valgus.  The record 
also indicates that the veteran sought treatment for 
bilateral callouses and foot pain from VA (see VA outpatient 
records from May 2003 to August 2005).  However, the 
bilateral callouses were noted as likely secondary to his 
bilateral hallux valgus (see VA outpatient treatment notes 
dated in January 2004).  In view of the foregoing June 2004 
VA medical opinion and in the absence of objective findings 
of left foot symptomatology attributable to the service-
connected left metatarsal fracture that would approximate 
moderate residuals of the left second metatarsal injury, the 
Board does not find that a higher rating of 10 percent or 
higher is warranted under DC 5284.  

The Board has considered the other diagnostic codes 
concerning the foot, but concludes that these diagnostic 
codes do not apply to the veteran's disability.  See 
38 C.F.R. § 4.11, Diagnostic Codes 5276-5283.  Specifically, 
there is no indication of flatfoot (DC 5276), weak foot (DC 
5277), claw foot (DC 5278), metatarsalgia (DC 5279), hallux 
rigidus (DC 5281), hammer toe (DC 5282), or malunion of the 
tarsal or metatarsal bones (DC 5283) attributed to the 
service-connected disability.  As mentioned above, the 
veteran has been diagnosed with hallux valgus (DC 5280) but 
the June 2004 VA examiner found it unrelated to the service-
connected disorder.

The Board has also considered the degenerative arthritis 
diagnostic code 5003 because the veteran has been diagnosed 
with arthritis by X-ray as shown by the June 2004 VA 
examination.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5003 (2006).  Moreover, the veteran stated that he was 
privately treated for arthritis of his feet during VA 
outpatient treatment and testified the same at his November 
2006 hearing.  Nonetheless, the Board does not find that a 
separate or combined rating is warranted under DC 5003 for 
arthritis.  First of all, the degenerative joint disease was 
diagnosed bilaterally in the metatarsal phalangeal joints.  
As such, there is no indication that the arthritis is 
isolated to the service-connected fracture of the second 
metatarsal.  Furthermore, there has been no evidence by the 
June 2004 VA examiner or any other treatment provider that 
the bilaterally degenerative arthritis is related to the 
service-connected disorder.  Any pain and limitation of 
motion that could be used in rating the arthritis has been 
attributed to the veteran's nonservice-connected hallux 
valgus (see June 2004 VA examination report).  See 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5003 (2006).  

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
discussed above, the veteran current findings of pain in the 
left foot have been found solely attributable to his 
nonservice-connected hallux valgus (see June 2004 VA 
examination report).  Even so, the Board does not find that 
the veteran's current disability precludes him from engaging 
in ordinary daily activities and/or employment.  The veteran 
stated that he works part-time and that even though his feet 
hurt one day a week in which he made deliveries, he was able 
to continue with his employment.  There is also no indication 
that the veteran is unable to perform daily and recreational 
activities.  Furthermore, there is no indication that the 
veteran exhibited fatigability, diminished endurance, or 
incoordination during the June 2004 VA examination.

On the basis of all of the evidence of record, the Board 
concludes that a compensable rating is not warranted for 
residuals of a marked fracture of the second metatarsal of 
the left foot.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's June 2004 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
August 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information and 
identified what evidence might be helpful in establishing his 
claim.  See Quartuccio.  The Board notes that the veteran was 
not provided with the specific elements of notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There is no 
harm to the appellant, however, as the claim for service 
connection for the left foot disability was substantiated 
years ago, and the veteran was given notice concerning what 
was needed for a higher disability evaluation in connection 
with his current claim.  Moreover, as the rating under DC 
5284 was not increased, there is no question concerning the 
assignment of an effective date for a higher rating under 
that diagnostic code.  Consequently, the Board concludes that 
there is no prejudice to the veteran in the lack of notice 
concerning the evidence needed to determine the effective 
date of this increase.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006). In this case, the veteran's 
service, private and VA medical records have been associated 
with the claims file, and he was afforded a VA examination in 
June 2004, in connection with his claim.  The veteran 
testified at his November 2006 hearing that he had been 
treated by a private physician.  However, he further 
testified that the physician had closed his office since 
Hurricane Katrina (August 29, 2005), and he had been unable 
to locate him.  Additionally, the veteran testified that he 
was treated for his foot disorder at VA, but he stated that 
he had not been treated for his foot since Hurricane Katrina.  
The claims folder contains VA records through August 8, 2005, 
a date within three weeks of the hurricane.  As such, in view 
of the veteran's testimony and the records received, the 
Board does not find that there are further VA records 
concerning the veteran's foot disorder that need to be 
requested.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A compensable rating for residuals of a marked fracture of 
the second metatarsal of the left foot is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


